United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
L.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH
ADMINISTRATION,Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1173
Issued: September 5, 2013

Case submitted on the record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2013appellant, through her attorney,filed a timely appeal from a March 7,
2013 Office of Workers’ Compensation Programs’(OWCP) schedule award decision.1 Pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of appellant’s claim for a schedule award.
ISSUE
The issue is whether appellant met her burden of proof to establish a permanent
impairment caused by her accepted employment injuries that would entitle her to a schedule
award.

1

The record also contains a March 25, 2013 decision denying appellant’s claim for leave without pay. However,
appellant’s representative has not appealed this decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 17, 2011appellant, then a 39-year-old nurse, was injured when her left hand
was caught in an elevator door.3On October 12, 2011 OWCP accepted the claim for contusion of
the left wrist. Appellant returned to work in a full-time, modified capacity shortly after the
injury but also missed intermittent periods of work for which she received compensation.The
record indicates that she stopped all work on November 17, 2011 secondary to an emotional
condition.4
In a letter dated July 19, 2012, appellant’s representative requested a schedule award and
submitted medical evidence. In a report dated May 24, 2012, Dr. Samuel Chan, a Boardcertified internist,noted appellant’s history of injury and treatment and utilized the American
Medical Association,Guides to the Evaluation of Permanent Impairment,(A.M.A.,
Guides)(6th ed. 2008). He related that appellantcontinued to be symptomatic with diffuse forearm
and left wrist pain. Wrist range of motion was within functional limits and no edema was noted.
Dr. Chan indicated that there was a slightly cooler temperature on the left side compared to the
right and there were no mottling changes of the skin. He advised that an October 13, 2011
electromyography (EMG) scan of the left upper extremity was normal. Dr. Chan also indicated
that the magnetic resonance imaging scan of the left arm was normal. He explained that despite
the fact that appellant continued to be symptomatic, her objective findings were essentially
normal. Dr. Chan opined that, despite her subjective complaints, appellant had plateaued. He
noted physical restrictions and addressed permanent impairment. Dr. Chan referred to Figure 153 of the A.M.A., Guidesfor the diagnosis of wrist/strain and contusion and determined that
appellant would qualify for class 1, grade C.5 He referred to Table 15-7 and determined the
grade modifier for functional history, would correlate to a grade modifier 2.6 Dr. Chan referred
to Table 15-8 and determined the grade modifier for physical examination correlated to a grade
modifier of one.7 He referred to Table 15-9and advised that the grade modifier for clinical
studies would also equate to a grade modifier of one.8 Dr. Chan utilized the net adjustment
formula determined that the net adjustment was equal to 1, with an adjustment of 1 and advised
that adjusting 1 level above C, appellant would be eligible for a two percent arm impairment
secondary to the injury that occurred on August 17, 2011.
On July 12, 2012 Dr. Hiep Ritzer, a Board-certified practitioner and treating physician,
noted that appellant had reached maximum medical improvement.

3

The record reflects that appellant also has a claim for an injury on August 2, 2011, which was accepted for a
lumbar and sacral strains. File No. xxxxxx658.
4

The emotional condition has not been accepted as employment related.

5

A.M.A.,Guides 395.

6

Id.at 406.

7

Id.at 411.

8

Id. at 408

2

In a report dated August 10, 2012, an OWCP medical adviser determined that appellant
had no objective basis for left arm impairment. The medical adviser explained that the diagnosisbased impairment was the preferred rating method and that the most impairing diagnosis in the
left wrist region was a sprain/contusion, which was the same diagnosis utilized by Dr. Chan. He
indicated that he disagreed with the grade modifiers assigned by Dr. Chan. The medical adviser
utilized the net adjustment formula and opined that the final net adjustment was -2, final grade
was A and final impairment correlated to zero percent left upper extremity as opposed to the
final impairment of two percent assignedby Dr. Chan.He explained his discrepancies with
Dr. Chan. The medical adviserreferred to Table 15-7 and explained that,for the functional
history grade modifier, appellant would be entitled to a value of 1, as the record did not support
that any functional modifications were required for self-care.9 Forphysical examination grade
modifier, he assigned a value of zero, noting no objective deficits. The medical adviser
acknowledged Dr. Chan’s comment about the left hand being slightly cooler than the right, but
explained that he did not consider this a valid observation as there was no evidence of any formal
temperature measurements documented. He also noted that regarding the diagnostic studies
grade modifier, he assigned a value of zero, as all testing was negative. The medical adviser
determined that this resulted in a net adjustment of minus two and a final rating of zero percent
impairment.He determined that appellant reached maximum medical improvement on
May 24, 2012.
By decision dated August 24, 2012, OWCP denied appellant’s claim for a schedule
award. It found that the medical evidence of record did not support a permanent impairment to a
scheduled member or function of the body.
On August 28, 2012 appellant requested a hearing, which was held on
December 13, 2012. Appellant’s representative argued that the medical adviser disagreed with
Dr. Chan’s findings and argued that he did not actually examine appellant. He also argued that
the medical adviser’s opinion was not valid.
By decision dated March 7, 2012, the hearing representative affirmed the prior decision.
LEGAL PRECEDENT
A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.10
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.11 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
9

Id.at 406.

10

Veronica Williams, 56 ECAB 367 (2005).

11

5 U.S.C. § 8107.

3

the law, good administrative practice requires the use of uniform standards applicable to all
claimants.12 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.13 Effective May 1, 2009, schedule awards
are determined in accordance with the sixth edition of the A.M.A., Guides.14
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).15 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).16
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.17
ANALYSIS
The evidence of record is insufficient to establish that appellant is entitled to a schedule
award in accordance with the sixth edition of the A.M.A., Guides.OWCP accepted her claim
forcontusion of the left wrist.
Appellantdid not submit any evidence from a physician finding that she had permanent
impairment of the arm due to her accepted conditionwhich properly conformed to the A.M.A.,
Guides. The report from Dr. Chan found a two percent arm impairment. However, the
calculation was based on determinations, which were unsupported by the findings. Dr. Chan
referred to Figure 15-3 of the A.M.A., Guides for the diagnosis of wrist/strain and contusion and
determined that appellant would qualify for class 1, grade C, which has a default rating of one
percent impairment.18 He applied grade modifiers to conclude that she had two percent
impairment. However, it remains unclear how Dr. Chandetermined that the grade modifier for
functional history, would correlate to a grade modifier 2 as there is no indication that appellant
needed modifications to perform self-care activities.19 He also referred to Table 15-8 and
12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

20 C.F.R. § 10.404.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see alsoFederal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010); J.B., Docket No. 09-2191 (issued May 14, 2010).
15

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191(issued May 14, 2010).

16

A.M.A., Guides at 521.

17

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
18
19

A.M.A.,Guides 395.
Id. at 406.

4

determined the grade modifier for physical examination was one.20 However, Dr. Chandid not
explain this finding when there were no objective findings on examination. Likewise, he
referred to Table 15-9, for clinical findings when the diagnostic testing was normal.21 Thus, the
modifiers in the net adjustment formula were unsupported. The Board precedent is well settled
that when an attending physician’s report gives an estimate of permanent impairment, but does
not base that estimate upon correct application of specifically identifiable sections, grading
schemes, tables or figures of the A.M.A., Guides, OWCP is correct to follow the advice of its
medical adviser or consultant where he or she has properly utilized the A.M.A.,Guides.22
The medical adviser explained the discrepancies in Dr. Chan’s calculations in his report
dated August 10, 2012and determined that there was no basis on which to find any ratable left
arm impairment. He referred to Table 15-7 and explained, for the functional history grade
modifier, appellant would only be entitled to a value of 1 as the record did not support that any
functional modifications were required for self-care.23 For the physical examination grade
modifier, the medical adviser assigned a value of zeroas there were no objective deficits. He
acknowledged Dr. Chan’s comment about the left hand beingslightly cooler than the right, but
there were no formal temperature measurements documented. The medical adviser also
explained that, for clinical studies, the grade modifier was also zero as all testing was negative.
He applied the grade modifiers of one for functional history, zero for physical examination and
clinical studies under Table 15-7, Table 15-8 and Table 15-9. Under the net adjustment formula
noted, this equated minus two for a net adjustment of two grades to the left of the default grade
C, which resulted in zero percent impairment. The Board finds that the medical adviser’s report
comports with the A.M.A., Guides and the evidence does not support that appellant has a
permanent impairment.
Appellant did not submit any other medical evidence to support that she was entitled to a
schedule award, under the sixth edition of the A.M.A,Guides, for a scheduled member of the
body under FECA. Accordingly, the Board finds that she has not established entitlement to a
schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she has an
impairment caused by her accepted employment injuries that would entitle her to a schedule
award.
20

Id.at 411.

21

Id.at 408

22

See Ronald J. Pavlik, 33 ECAB 1596 (1982); Robert R. Snow, 33 ECAB 656 (1982); Quincy E. Malone, 31
ECAB 846 (1980).
23

Supra note 19.

5

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

